Title: To James Madison from the Residents of Buckland, Massachusetts, 13 July 1812 (Abstract)
From: Buckland, Massachusetts Residents
To: Madison, James


13 July 1812. “Resolved, that we view with sorrow, a departure from our neutral, or Washingtonian principles. 1st. Because it is destructive to our interests and the peace and happiness of the community. 2d. Because it has a direct tendency to enslave those Nations who are struggling for their liberty on the Continent of Europe.
“Resolved, that we do not so much dread a war with Great-Britain, as we do too near an approach to that Vortex which has carried down every Political Institution that has come within its power.
“Resolved, That we shall ever be ready to take up arms against any Nation that may invade us; and we also feel disposed to use all lawful endeavours to place in office, Men, who will regard the interests of our County [sic] and restore us to the prosperous Situation in which we were left at the close of the Washingtonian administration.
“Done in Legal Town Meeting.… And voted almost Unanimously.”
